DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the communications for the present US application number 16/359,797 last filed on March 20th, 2019.
Claims 1-20 are pending and have been examined, directed to efficient and secure communication between computational instances of a remote network management platform.

Information Disclosure Statement
The information disclosure statement submitted on Oct. 28th, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 7, 10, 15, and 20 are objected to because of the following informalities:  
As to claim 7, 15, and 20, in the first limitation, please review the phrase “…indicates that the second data is an update a second field within the table…” and correct accordingly.
As to claim 10, please review the phrase “… to the table the field by way of…” and correct accordingly.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 11-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication No. 2012/0331000 A1 to Mehra et al. (“Mehra”).

As to claim 1, Mehra discloses a remote network management platform comprising:
(Mehra ¶¶ 17-18 – Mehra discloses of an overall system with support for multi tenants, and using virtualization, and thus have instances to handle tenant requests.  This addresses the following 3 limitations directed to having instances for 1) a client’s end, 2) one or more application servers that provides various services/platforms, and 3) the databases’ end which also stores the tables with fields.)
a provider computing instance disposed upon hardware dedicated to a first entity;
a recipient computing instance disposed upon hardware dedicated to a second entity;
a neutral computing instance including one or more processors and persistent storage, wherein the neutral computing instance is disposed upon hardware dedicated that is dedicated to neither the first nor the second entity, wherein the persistent storage defines a table and fields (¶ 18) therein, and wherein the neutral computing instance is configured to:

(The following 3 limitations are interpreted as directed to a system, at the database’s end or interface, receiving from an application server, to update a field entry in a table, which is covered and taught by Mehra.)
receive, by way of a first software interface, data from the provider computing instance, wherein the first software interface or the data indicates that the data is an update to a field within the table (This is interpreted as an interface between an application server and the database.  The database would be receiving an inquiry or request from the application server, on behalf of or in response to a client’s request, to access or update an entry in the table, e.g., Mehra: ¶¶ 15, 16, 19, 26, 31, and 38);
validate that the provider computing instance is permitted to update the field (¶¶ 41, 48, and 54 – checking and validating what a client’s allowed access to);
in response to validating that the provider computing instance is permitted to update the field, write a representation of the data to the field (¶¶ 48 and 54 - once the verification is performed and found authorized, the request would be carried out);


receive, by way of a second software interface, a request from the recipient computing instance for the data as stored in the field (Similar to the above section, this is interpreted as the interface between the application server and the client.  The application server(s) can receive requests from the clients to access some data stored in some field within a table, e.g., Mehra: ¶¶ 31 and 38);
validate that the recipient computing instance is permitted to access the field (¶¶ 41, 48, and 54 – checking and validating what a client’s allowed access to); and
in response to validating that the recipient computing instance is permitted to access the field, transmit the data as stored in the field to the recipient computing instance (¶¶ 48 and 54 – once again, once the verification is performed and found authorized, the request would be carried out). 

As to claim 2, Mehra further discloses the remote network management platform of claim 1, wherein only the provider computing instance is permitted to update the field, and wherein the recipient computing instance has read-only access to the field (¶¶ 38, 41, 48, and 54 - Mehra discloses that the application server(s) maintains and updates the fields within the tables.  And Mehra discloses of checking on tenant users in terms of what contents they have access to (which is equivalent to read only), as the application servers are the ones that act on behalf of the tenants.).

As to claim 3, Mehra further discloses the remote network management platform of claim 1, further comprising: 
(The following limitations are found similar to what was covered in claim 1.  Mehra discloses of multiple clients or tenants that can access this system, such that it reads upon a second tenant with their own device/system/interface and getting authorized and access to some content from the database, just like the example with a first user.  See Figure 1 for example with clients 106 and 108, meaning the second client acts in the same way as the first client, see related ¶¶ 26, 31, 38, 41, 48, and 54)
a second recipient computing instance disposed upon hardware dedicated to a third entity, wherein the neutral computing instance is further configured to: 
receive, by way of the second software interface, a second request from the second recipient computing instance for the data as stored in the field; 
validate that the second recipient computing instance is permitted to access the field; 
and in response to validating that the second recipient computing instance is permitted to access the field, transmit the data as stored in the field to the second recipient computing instance.

As to claim 4, Mehra further discloses the remote network management platform of claim 1, wherein the neutral computing instance is further configured to: 
in response to writing the representation of the data to the field, transmit a notification to the recipient computing instance indicating that the field has been updated, wherein receipt of the notification causes the recipient computing instance to transmit the request for the data as stored in the field (¶¶ 19, 23, and 43-44).

As to claim 5, Mehra further discloses the remote network management platform of claim 1, wherein the provider computing instance is permitted to create and delete tables within the persistent storage (¶¶ 38-39).

As to claim 6, Mehra further discloses the remote network management platform of claim 1, wherein the provider computing instance and the recipient computing instance are both permitted to update the table (¶¶ 38-39 - the application servers can update the entries in the tables when they act in response to a tenant’s requests and the tenants/clients can create/update the entries in the tables when they make the requests, such as with “QUERY_STATEMENT_X”).

As to claim 7, Mehra further discloses the remote network management platform of claim 1, wherein the neutral computing instance is configured to:
receive, by way of a third software interface, second data from the recipient computing instance, wherein the third software interface or the second data indicates that the second data is an update a second field within the table (¶¶ 38-39 – the database can receive requests to modify/update one or more entries to one or more fields within the tables, including a different second request for another entry field within the tables);
validate that the recipient computing instance is permitted to update the second field (¶¶ 41, 48, and 54 this is interpreted to be the same validation process as with the first recipieint/tenant/client);
in response to validating that the recipient computing instance is permitted to update the second field, write a representation of the second data to the second field (¶¶ 48 and 54);

(The following steps are similarly rejected as a repeat of what the first or second tenant users are subjected to when requesting for contents.  See related sections as previously mentioned above and in claim 1, ¶¶ 31, 38, 41, 48, and 54)
receive, by way of a fourth software interface, a second request from the provider computing instance for the second data as stored in the second field;
validate that the provider computing instance is permitted to access the second field; and
in response to validating that the provider computing instance is permitted to access the second field, transmit the second data as stored in the second field to the provider computing instance.

As to claim 8, Mehra further discloses the remote network management platform of claim 1, wherein the first software interface is different from the second software interface (following claim 1’s interpretations, the first software interface is between the application servers and the databases and the second software interface is between the application servers and the clients).

As to claim 11, see the similar corresponding rejection of claim 1.

As to claim 12, see the similar corresponding rejection of claim 2.

As to claim 13, see the similar corresponding rejection of claim 3.

As to claim 14, see the similar corresponding rejection of claim 6.

As to claim 15, see the similar corresponding rejection of claim 7.

As to claim 16, see the similar corresponding rejection of claim 1.

As to claim 17, see the similar corresponding rejection of claim 2.

As to claim 18, see the similar corresponding rejection of claim 3.

As to claim 19, see the similar corresponding rejection of claim 6.

As to claim 20, see the similar corresponding rejection of claim 7.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2012/0331000 A1 to Mehra in view of U.S. Patent Publication No. 2019/0342079 A1 to Rudzitis et al. (“Rudzitis”).

As to claim 9, Mehra further discloses the remote network management platform of claim 1, wherein the first software interface and the second software interface are representational state transfer (REST) or simple object access protocol (SOAP) interfaces (while Mehra does not expressly disclose of utilizing SOAP or REST interfaces, Rudzitis more expressly discloses of the use of REST and/or SOAP APIs (e.g., Rudzitis: ¶ 23).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present application, to combine and incorporate Rudzitis’ teachings with respect to using different interfaces within Mehra’s overall system and teachings.  One of ordinary skill in the art would have been motivated to combine the teachings as the resulting combined system would allow for more versatility and support for different formats, coming from the different possible tenants and their devices/systems).

claim 10, Mehra further discloses the remote network management platform of claim 1, wherein the first software interface and the second software interface provide access to the table the field by way of respective uniform resource locators (URLs) (while Mehra does not expressly discloses of access using URLs, Rudzitis more expressly discloses of the use of URLs as a form of locating specific data (e.g., Rudzitis: ¶ 19).
Once again, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present application, to combine and incorporate Rudzitis’ teachings within Mehra’s overall system and teachings.  One of ordinary skill in the art would have been motivated to combine the teachings to ensure accuracy with the data).






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiang Yu whose telephone number is (571)270-5695.  The examiner can normally be reached on M-F 9:00-5:00 (PST/PDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455